Case: 3:20-cv-00471-jdp Document #: 22 Filed: 02/18/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

LISA HOFFMAN,
Plaintiff,
Vv. Case No. 3:20-cv-471

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ jot motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner’s decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993);
Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, the Appeals Council will instruct the Administrative Law Judge to
reconsider Plaintiff's residual functional capacity; further evaluate the opinion evidence
from Dr. Greub and Dr, Towers; if warranted, seek supplemental vocational expert
evidence to determine whether there are a significant number of jobs in the national
economy that the claimant can perform; give the claimant an opportunity for a hearing;

and issue a new decision for the period prior to January 11, 2017.

 

 
Case: 3:20-cv-00471-jdp Document #: 22 Filed: 02/18/21 Page 2 of 2

SO ORDERED this_/0 i day of FEBRURAY —__ a0n1.

Honorable James D. Peterson
United States Chief District Court Judge

 
